Exhibit 99.1 Tlf: +45 96 34 73 00 BDO Statsautoriseret revisionsaktieselskab aalborg@bdo.dk Visionsvej 51 www.bdo.dk DK-9000 Aalborg CVR-no. 20 22 26 70 PROVITAL SOLUTIONS A/S ÅRSRAPPORT ANNUAL REPORT The English part of this document is an unofficial translation of the original Danish text, and in case of any discrepancy between the Danish text and the English translation, the Danish text shall prevail. CVR-NR. 32 56 23 02 CVR NO. 32 56 23 02 1 INDHOLDSFORTEGNELSE CONTENTS Side Page Selskabsoplysninger Company Details Selskabsoplysninger Company details 2 Påtegninger Statement and Report Ledelsespåtegning Statement by Board of Directors and Board of Executives 3 Den uafhængige revisors erklæringer Independent Auditor's Report 4-5 Ledelsesberetning Management's Review Ledelsesberetning Management's Review 6-7 Årsregnskab 1. januar - 31. december Financial Statements 1 January - 31 December Anvendt regnskabspraksis Accounting Policies 8-12 Resultatopgørelse Income Statement 13 Balance Balance Sheet 14-15 Noter Notes 16-19 BDO Statsautoriseret revisionsaktieselskab, en danskejet revisions- og rådgivningsvirksomhed, er medlem af BDO International Limited- et UK-baseret selskab med begrænset hæftelse- og en del af det internationale BDO netværk bestående af uafhængige medlemsfirmaer. BDO Statsautoriseret revisionsaktieselskab, a Danish limited liability company, is a member of BDO International Limited, a UK company limited by guarantee, and forms part of the international BDO network of independent member firms. 2 SELSKABSOPLYSNINGER COMPANY DETAILS Selskabet Provital Solutions A/S Company Niels Jernes vej 10 9220 Aalborg Øst CVR-nr.: CVR no.: 32 56 23 02 Stiftet: Established: 1. september 2009 1 September 2009 Hjemsted: Registered Office: Hobro Regnskabsår: Financial Year: 1. januar - 31. december 1 January - 31 December Bestyrelse Board of Directors Thor Jespersen, formand Chairman Sune Mathiesen Jesper Jespersen Direktion Board of Executives Sune Mathiesen Revision BDO Statsautoriseret revisionsaktieselskab Auditor Visionsvej 51 9000 Aalborg Pengeinstitut Jyske Bank Bank Oversættelsesforbehold Translation Disclaimer Den engelske del af dette dokument er en uofficiel oversættelse af den originale danske tekst, og i tilfælde af uoverensstemmelse mellem den danske tekst og den engelske oversættelse, har den danske tekst forrang. The English part of this document is an unofficial translation of the original Danish text, and in case of any discrepancy between the Danish text and the English translation, the Danish text shall prevail. 3 LEDELSESPÅTEGNING STATEMENT BY BOARD OF DIRECTORS AND BOARD OF EXECUTIVES Bestyrelsen og direktionen har dags dato behandlet og godkendt årsrapporten for 1. januar - 31. december 2013 for Provital Solutions A/S. Today the board of directors and board of executives have discussed and approved the Annual Report of Provital Solutions A/S for 1 January - 31 December 2013. Årsrapporten aflægges i overensstemmelse med US GAAP. The Annual Report has been prepared in accordance with US GAAP. Det er vores opfattelse, at årsregnskabet giver et retvisende billede af selskabets aktiver, passiver og finansielle stilling pr. 31. december 2013 samt af resultatet af selskabets aktiviteter for regnskabsåret 1. januar - 31. december 2013. In our opinion the financial statements give a true and fair view of the Company’s financial position at 31 December 2013 and of the results of the Company’s operations for the financial year 1 January - 31 December 2013. Ledelsesberetningen indeholder efter vores opfattelse en retvisende redegørelse for de forhold, beretningen omhandler. The management's review includes in our opinion a fair presentation of the matters dealt with in the review. Hobro, den 27. juni 2014 Hobro , 27 June 2014 Direktion Board of Executives /s/ Sune Mathiesen Sune Mathiesen Bestyrelse Board of Directors /s/ Thor Jespersen /s/ Sune Mathiesen /s/ Jesper Jespersen Thor Jespersen Formand Chairman Sune Mathiesen Jesper Jespersen 4 DEN UAFHÆNGIGE REVISORS ERKLÆRINGER INDEPENDENT AUDITOR'S REPORT Til kapitalejerne i Provital Solutions A/S To the Shareholders of Provital Solutions A/S PÅTEGNING PÅ ÅRSREGNSKABET REPORT ON THE FINANCIAL STATEMENTS Vi har revideret årsregnskabet for Provital Solutions A/S for regnskabsåret 1. januar - 31. december 2013 og 2012, der omfatter anvendt regnskabspraksis, resultatopgørelse, balance og noter. Årsregnskabet udarbejdes efter US GAAP. We have audited the financial statements of Provital Solutions A/S for the financial year 1 January to 31 December 2013 and 2012, which comprise a summary of significant accounting policies, income statement, balance sheet and notes. The financial statements are prepared in accordance with US GAAP. Ledelsens ansvar for årsregnskabet The Board of Directors and Board of Executives responsibility for the Financial statements Ledelsen har ansvaret for udarbejdelsen af et årsregnskab, der giver et retvisende billede i overensstemmelse med US GAAP. Ledelsen har endvidere ansvaret for den interne kontrol, som ledelsen anser nødvendig for at udarbejde et årsregnskab uden væsentlig fejlinformation, uanset om denne skyldes besvigelser eller fejl. The board of directors and board of executives are responsible for the preparation of financial statements that give a true and fair view according to US GAAP and for such internal control as the board of directors and board of executives determine is necessary to enable the preparation of financial statements free from material misstatement, whether due to fraud or error. Revisors ansvar Auditor's Responsibility Vores ansvar er at udtrykke en konklusion om årsregnskabet på grundlag af vores revision. Vi har udført revisionen i overensstemmelse med internationale standarder om revision og US GAAP. Dette kræver, at vi overholder etiske krav samt planlægger og udfører revisionen for at opnå høj grad af sikkerhed for, om årsregnskabet er uden væsentlig fejlinformation. Our responsibility is to express an opinion on the financial statements based on our audit. We have conducted our audit in accordance with International Standards on Auditing and US GAAP. This requires that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the financial statements are free from material misstatement. En revision omfatter udførelse af revisionshandlinger for at opnå revisionsbevis for beløb og oplysninger i årsregnskabet. De valgte revisionshandlinger afhænger af revisors vurdering, herunder vurdering af risici for væsentlig fejlinformation i årsregnskabet, uanset om denne skyldes besvigelser eller fejl. Ved risikovurderingen overvejer revisor intern kontrol, der er relevant for virksomhedens udarbejdelse af et årsregnskab, der giver et retvisende billede. Formålet hermed er at udforme revisionshandlinger, der er passende efter omstændighederne, men ikke at udtrykke en konklusion om effektiviteten af virksomhedens interne kontrol. En revision omfatter endvidere vurdering af, om ledelsens valg af regnskabspraksis er passende, om ledelsens regnskabsmæssige skøn er rimelige samt den samlede præsentation af årsregnskabet. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the financial statements. The procedures selected depend on the auditor’s judgement, including the assessment of the risks of material misstatements of the financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity’s preparation of financial statements that give a true and fair view in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by the board of directors and board of executives, as well as the overall presentation of the financial statements. 5 DEN UAFHÆNGIGE REVISORS ERKLÆRINGER INDEPENDENT AUDITOR'S REPORT Det er vores opfattelse, at det opnåede revisionsbevis er tilstrækkeligt og egnet som grundlag for vores konklusion. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our opinion. Revisionen har ikke givet anledning til forbehold. The audit has not resulted in any qualification. Konklusion Opinion Det er vores opfattelse, at årsregnskabet giver et retvisende billede af selskabets aktiver, passiver og finansielle stilling pr. 31. december 2013 samt af resultatet af selskabets aktiviteter for regnskabsåret 1. januar - 31. december 2013 i overensstemmelse med US GAAP. In our opinion, the financial statements give a true and fair view of the Company's financial position at 31 December 2013 and 2012and of the results of the Company's operations for the financial year 1 January - 31 December 2013 and2012 in accordance with US GAAP. Supplerende oplysning vedrørende forhold i regnskabet Emphasis of matter in the financial statements Uden at det har påvirket vores konklusion, skal vi henvise til omtale i årsregnskabets note 11 og ledelsesberetningen, hvoraf det fremgår, at der kan være usikkerhed om værdien af en debitor på i alt 1.290 tkr. Without having an impact on our opinion, we refer to the description in note 11 of the financial statements and management's review, where it is noted that there is uncertainty of the measurement of one debtor of DKK´000 1,290. UDTALELSE OM LEDELSESBERETNINGEN STATEMENT ON THE MANAGEMENT’S REVIEW Vi har i henhold til årsregnskabsloven gennemlæst ledelsesberetningen. Vi har ikke foretaget yderligere handlinger i tillæg til den udførte revision af årsregnskabet. Det er på denne baggrund vores opfattelse, at oplysningerne i ledelsesberetningen er i overensstemmelse med årsregnskabet. Pursuant to the Danish Financial Statements Act, we have read the management’s review. We have not performed any further procedures in addition to the audit of the financial statements. On this basis, it is our opinion that the information provided in the management’s review is consistent with the financial statements. Aalborg, den 27. juni 2014 Aalborg, 27 June 2014 BDO Statsautoriseret revisionsaktieselskab /s/ Poul Ø. AndersenSøren /s/ Søndergaard Jensen Poul Ø. AndersenSøren Søndergaard Jensen Statsautoriseret revisor Statsautoriseret revisor State Authorised Public Accountant State Authorised Public Accountant 6 LEDELSESBERETNING MANAGEMENT'S REVIEW Væsentligste aktiviteter Principal activities Selskabets formål er at producere fuldautomatiserede filtreringsanlæg til applikationer indenfor pool­ og spa markedet, maritime applikationer samt en række industrielle applikationer. Produkterne afsættes i Danmark samt internationalt. Derudover al virksomhed, som efterbestyrelsens skøn, er beslægtet hermed. The objectives of the company are to manufacture fully-automated filtering systems for applications within the pool and spa market, maritime applications and a number of industrial applications. The products are sold in Denmark and on the international market. In addition, all activities deemed to be associated herewith by the board of directors. Usikkerhed ved indregning og måling Uncertainty on recognition or measurement Selskabet har en debitor med på kr. 1.290t Dkr. der pr. regnskabets afslutning ikke er betalt. Ledelsen vurderer, at beløbet indgår og beløbet er derfor medtaget fuldt i regnskabet. The company has a receivable of DKK (’000) 1,290 which had not been paid at year-end. It is Management’s assessment that the amount will be received and the full amount is therefore recognised in the financial statements. Udvikling i aktiviteter og økonomiske forhold Development in activities and financial position Selskabet har i løbet af den første halvdel af 2013 etableret ny produktion. Endvidere er der, gennem året, investeret i udviklingen af en ny serie produkter, baseret på en ny revolutionerende teknologi. Disse produkter komplementerer det allerede eksisterende produkt og det forventes, at produkterne kan introduceres medio 2014. Primært med baggrund i den globale økonomiske situation, har selskabet oplevet en række forsinkelser i forskellige projekter. Dette gælder både for indgåede ordrer samt projekter hvorselskabets produkter er foreskrevet. På trods af dette har selskabet opnået en tilfredsstillende omsætning og resultat, ligesom selskabets ordrebeholdning er støt stigende. Resultatet af virksomhedens drift i udgangen af perioden, fremgår af følgenderesultatopgørelse samt balance. De anvendte principper er beskrevet under anvendt regnskabspraksis. Periodens resultat er tilfredsstillende. The company established a new production during the first half of 2013. In addition, the company invested during the year in the development of a new series of products based on new breakthrough technology. These products are complementary to the existingproduct and it is expected that the products can be introduced mid 2014. Based on primarily the global financial situation, the company experienced a number of delays in different projects. This concerns both existing orders and projects where the company’s products are ordered. In spite hereof, the company achieved satisfactory revenue and results and its volume of orders is steadily increasing. The results of the company’s operations in the past period and the company’s financial situation at the end of the period appear from the following income statement and balance sheet. The principles applied are described in the accounting policies. The results for the period are satisfactory. Betydningsfulde hændelser, indtruffet efter regnskabsårets afslutning Significant events after the end of the financial year Der er ikke efter regnskabsårets afslutning indtruffet begivenheder af væsentlig betydning for selskabets finansielle stilling. No events have occurred after the balance sheet date of material importance for the financial statements. 7 LEDELSESBERETNING MANAGEMENT'S REVIEW Forventninger til fremtiden Future expectations Der forventes en fortsat positiv udvikling i selskabet. Der forventes et fortsat stigende aktivitetsniveau og fortsat positiv udvikling i såvel omsætning som resultat. Produktet/teknologien møder støt stigende genkendelse fra markedet, hvilket bidrager positivt til udviklingen i omsætning og ordrebeholdning. Etableringen af den nye produktion har allerede bidraget positivt til selskabets resultat og konkurrenceevne. Det forventes, at dette fortsat vil bidrage positivt til selskabets resultat i den kommende periode. Selskabet fokuserer fortsat på udviklingen af flere eksportmarkeder, hvilket allerede har betydeten positiv udvikling. Det forventes, at denne fokusering fortsat vil bidrage positivt. The company is expected to continue its positive development. An increasing level of activity is expected and a positive development in both revenue and results. The product/technology meets increasing recognition from the market which contributes positively to the development in revenue and order volume. The establishment of the new production has already contributed positively to the company’s results and competitive power. It is expected that this will continue to contribute positively to the company’s results in the coming period. The company continues to have focus on the development of additional export markets which has already led to a positive development. It is expected that this focus will continue to contribute to a positive development. 8 ANVENDT REGNSKABSPRAKSIS ACCOUNTING POLICIES Årsrapporten for Provital Solutions A/S for 2013 er aflagt i overensstemmelse med US GAAP The annual report of Provital Solutions A/S for 2013 has been presented in accordance with US GAAP. Årsrapporten er udarbejdet efter samme regnskabspraksis som sidste år. The Annual Report is prepared consistently with the accounting principles used last year. Generelt om indregning og måling General about recognition and measurement I resultatopgørelsen indregnes indtægter i takt med, at de indtjenes, herunder indregnes værdireguleringer af finansielle aktiver og forpligtelser. I resultatopgørelsen indregnes ligeledes alle omkostninger, herunder afskrivninger og nedskrivninger. Income is recognised in the income statement as and when it is earned, including recognition of value adjustments of financial assets and liabilities. Any costs, including depreciation, amortisation and writedown, are also recognised in the income statement. Aktiver indregnes i balancen, når det er sandsynligt, at fremtidige økonomiske fordele vil tilflyde selskabet, og aktivets værdi kan måles pålideligt. Assets are recognised in the balance sheet when it is likely that future economic benefits will flow to the company and the value of the asset can be measured reliably. Forpligtelser indregnes i balancen, når det er sandsynligt, at fremtidige økonomiske fordele vil fragå selskabet, og forpligtelsens værdi kan måles pålideligt. Liabilities are recognised in the balance sheet when it is likely that future economic benefits will flow from the company and the value of the liability can be measured reliably. Ved første indregning måles aktiver og forpligtelser til kostpris. Efterfølgende måles aktiver og forpligtelser som beskrevet for hver enkelt regnskabspost nedenfor. The initial recognition measures assets and liabilities at cost. Subsequently, assets and liabilities are measured as described in the following for each item. Visse finansielle aktiver og forpligtelser måles til amortiseret kostpris, hvorved der indregnes en konstant effektiv rente over løbetiden. Amortiseret kostpris opgøres som oprindelig kostpris med fradrag af eventuelle afdrag samt tillæg/fradrag af den akkumulerede amortisering af forskellen mellem kostpris og nominelt beløb. Certain financial assets and liabilities are measured at amortised cost, recognising a constant effective interest over the term. Amortised cost is stated at initial cost less any deductions and with addition/deduction of the accumulated amortisation of the difference between cost and nominal amount. Ved indregning og måling tages hensyn til forudsigelige tab og risici, der fremkommer inden årsrapporten aflægges, og som be- eller afkræfter forhold, der eksisterede på balancedagen. The recognition and measurement takes into account predictable losses and risks arising before the year-end reporting and which prove or disprove matters that existed at the balance sheet date. Den regnskabsmæssige værdi af materielle anlægsaktiver gennemgås årligt for at afgøre, om der er indikation af værdiforringelse ud over det, som udtrykkes ved normal afskrivning. Hvis dette er tilfældet, foretages nedskrivning til den lavere genindvindingsværdi. The carrying amount of tangible fixed assets should be estimated annually to determine if there is any indication of impairment in excess of the amount reflected by normal amortisation or depreciation. If this is the case, write-down should be made to the lower recoverable amount. 9 ANVENDT REGNSKABSPRAKSIS ACCOUNTING POLICIES RESULTATOPGØRELSEN INCOME STATEMENT Nettoomsætning Net revenue Anlæg produceret for fremmed regning indregnes i takt med, at produktionen udføres, hvorved nettoomsætningen svarer til salgsværdien af årets udførte arbejder (produktionsmetoden). Plants manufactured on contract for production are recognised when the production progresses, the net revenue being equal to the sales value of the work performed for the year (the production method). Vareforbrug Cost of sales Vareforbrug omfatter omkostninger, der afholdes for at opnå årets nettoomsætning. Herunder indgår direkte og indirekte omkostninger til råvarer og hjælpematerialer. Cost of sales comprise costs incurred to achieve the net revenue for the year, including direct and indirect costs of raw materials and consumables. Andre eksterne omkostninger Other external costs Andre eksterne omkostninger omfatter omkostninger til distribution, salg, reklame, administration, lokaler, tab på debitorer. Other external costs include costs relating to distribution, sale, advertising, administration, premises, loss on bad debts. Personaleomkostninger Staff costs Personaleomkostninger omfatter løn og gager, inklusiv feriepenge og pensioner samt andre omkostninger til social sikring mv. til selskabets medarbejdere. I personaleomkostninger er fratrukket modtagne godtgørelser fra offentlige myndigheder. Staff costs comprise wages and salaries, including holiday pay and pensions and other costs for social security etc. for the company’s employees. Repayments from public authorities are included in staff costs. Finansielle indtægter og omkostninger Financial income and expenses in general Finansielle indtægter og omkostninger indeholder renteindtægter og -omkostninger, finansielle omkostninger ved finansiel leasing, realiserede og urealiserede kursgevinster og -tab vedrørende værdipapirer, gæld og transaktioner i fremmed valuta, amortisering af finansielle aktiver og forpligtelser samt tillæg og godtgørelse under acontoskatteordningen mv. Finansielle indtægter og omkostninger indregnes med de beløb, der vedrører regnskabsåret. Financial income and expenses include interest income and expenses, financial expenses of finance leases, realised and unrealised gains and losses arising from investments in financial assets, debt and transactions in foreign currencies, amortisation of financial assets and liabilities as well as charges and allowances under the tax-on-account scheme etc. Financial income and expenses are recognised in the income statement by the amounts that relate to the financial year. Skat Tax Årets skat, som består af årets aktuelle skat og forskydning i udskudt skat, indregnes i resultatopgørelsen med den del, der kan henføres til årets resultat, og direkte på egenkapitalen med den del, der kan henføres til posteringer direkte på egenkapitalen. The tax for the year, which consists of the current tax for the year and changes in deferred tax, is recognised in the income statement by the portion that can be attributed to the profit for the year, and is recognised directly in the equity by the portion that can be attributed to entries directly to the equity. 10 ANVENDT REGNSKABSPRAKSIS ACCOUNTING POLICIES BALANCEN BALANCE SHEET Materielle anlægsaktiver Tangible fixed assets Andre anlæg, driftsmateriel og inventar måles til kostpris med fradrag af akkumulerede af- og nedskrivninger. Other plants, fixtures and equipment are measured at cost less accumulated depreciation and write-downs. Afskrivningsgrundlaget er kostpris med fradrag af den skønnede restværdi efter afsluttet brugstid. The depreciation base is cost less estimated residual value after end of useful life. Der foretages lineære afskrivninger baseret på følgende vurdering af aktivernes forventede brugstider og restværdi herefter: Straight-line depreciation is provided on the basis of an assessment of the expected useful lives of the assets and their residual value as follows: BrugstidRestværdi Useful life Residual value Andre anlæg, driftsmateriel og inventar 3-6 år 0% Other plants, fixtures and equipment Indretning af lejede lokaler 3-8 år 0-30% Leasehold improvements Fortjeneste eller tab ved afhændelse af materielle anlægsaktiver opgøres som forskellen mellem salgspris med fradrag af salgsomkostninger og den regnskabsmæssige værdi på salgstidspunktet. Fortjeneste eller tab indregnes i resultatopgørelsen under andre driftsindtægter eller andre driftsomkostninger. Profit or loss on disposal of tangible fixed assets is stated as the difference between the sales price less selling costs and the carrying amount at the time of sale. Profit or loss is recognised in the income statement as other operating income or other operating expenses. Finansielle anlægsaktiver Fixed asset investments Deposita omfatter huslejedeposita, som indregnes og måles til kostpris. Der afskrives ikke på deposita. Deposits include rental deposits which are recognised and measured at amortised cost. Deposits are not depreciated. 11 ANVENDT REGNSKABSPRAKSIS ACCOUNTING POLICIES Varebeholdninger Inventories Varebeholdninger måles til kostpris efter FIFO-princippet. I tilfælde, hvor nettorealisationsværdien er lavere end kostprisen, nedskrives til denne lavere værdi. Inventories are measured at cost using the FIFO-principle. If the net realisable value is lower than cost, write-down is provided to the lower value. Kostpris for handelsvarer samt råvarer og hjælpematerialer opgøres som anskaffelsespris med tillæg af hjemtagelsesomkostninger. The cost of merchandise as well as raw materials and consumables is calculated at acquisition price with addition of transportation and similar costs. Kostpris for fremstillede færdigvarer samtvarer under fremstilling omfatter kostpris for råvarer, hjælpematerialer, direkte løn og direkte produktionsomkostninger. The cost of finished goods and work in progress includes the cost of raw materials, consumables, direct payroll costs and direct production costs. Nettorealisationsværdien for varebeholdninger opgøres som salgspris med fradrag af færdiggørelsesomkostninger og omkostninger, der afholdes for at effektuere salget, og fastsættes under hensyntagen til omsættelighed, ukurans og udvikling i forventet salgspris. The net realisable value of inventories is stated at sales price less completion costs and costs incurred to execute the sale and is determined with due regard to marketability, obsolescence and development in expected sales price. Tilgodehavender Accounts receivable Tilgodehavender måles til amortiseret kostpris, hvilket sædvanligvis svarer til nominel værdi. Værdien reduceres med nedskrivning til imødegåelse af forventede tab. Accounts receivable are measured at amortised cost which usually corresponds to nominal value. The value is reduced by write-down to meet expected losses. Igangværende arbejder for fremmed regning Contract work in progress Igangværende arbejder for fremmed regning måles til salgsværdien af det udførte arbejde. Salgsværdien måles på baggrund af færdiggørelsesgraden på balancedagen og de samlede forventede indtægter på det enkelte igangværende arbejde. Work in progress on contract is measured at the sales value of the work performed. The sales value is measured on the basis of the degree of completion on the balance sheet date and the total anticipated revenue related to the specific piece of work in progress. 12 ANVENDT REGNSKABSPRAKSIS ACCOUNTING POLICIES Skyldig skat og udskudt skat Tax payable and deferred tax Aktuelle skatteforpligtelser og tilgodehavende aktuel skat indregnes i balancen som beregnet skat af årets skattepligtige indkomst reguleret for skat af tidligere års skattepligtige indkomster samt for betalte acontoskatter. Current tax liabilities and receivable current tax are recognised in the balance sheet as the calcu-lated tax on the taxable income for the year, adjusted for tax on the taxable income for previous years and taxes paid on account. Udskudt skat måles af midlertidige forskelle mellem regnskabsmæssig og skattemæssig værdi af aktiver og forpligtelser. Deferred tax is measured on the temporary differences between the carrying amount and the tax value of assets and liabilities. Udskudte skatteaktiver, herunder skatteværdien af fremførselsberettiget skattemæssigt underskud, måles til den værdi, hvortil aktivet forventes at kunne realiseres, enten ved udligning i skat af fremtidig indtjening, eller ved modregning i udskudte skatteforpligtelser inden for samme juridiske skatteenhed. Deferred tax assets, including the tax value of tax loss carry-forwards, are measured at the expected realisable value of the asset, either by set-off against tax on future earnings or by set-off against deferred tax liabilities within the same legal tax unit. Udskudt skat måles på grundlag af de skatteregler og skattesatser, der med balancedagens lovgivning vil være gældende, når den udskudte skat forventes udløst som aktuel skat. Ændring i udskudt skat som følge af ændringer i skattesatser indregnes i resultatopgørelsen bortset fra poster, der føres direkte på egenkapitalen. Deferred tax is measured on the basis of the tax rules and tax rates that under the legislation in force on the balance sheet date would be applicable when the deferred tax is expected to crystallise as current tax. A change in the deferred tax, which is a result of changes to tax rates, is recognised in the income statement with the exception of items that are taken directly to equity. Gældsforpligtelser Liabilities Gæld er målt til amortiseret kostpris svarende til nominel værdi. Liabilities are measured at amortised cost equal to nominal value. 13 RESULTATOPGØRELSE 1. JANUAR - 31. DECEMBER INCOME STATEMENT 1 JANUARY - 31 DECEMBER Note kr. DKK kr. DKK NETTOOMSÆTNING NET REVENUE Vareforbrug -3.909.409 -2.994.154 Cost of sales BRUTTORESULTAT GROSS PROFIT Personaleomkostninger 1 -1.541.793 -543.961 Staff costs Eksterne omkostninger -2.203.286 -840.580 Other external expenses Af- og nedskrivninger -84.321 -10.625 Depreciation, amortisation and impairment DRIFTSRESULTAT OPERATING PROFIT Andre finansielle indtægter -22.728 Other financial income Andre finansielle omkostninger -338.857 -192.894 Other financial expenses RESULTAT FØR SKAT PROFIT BEFORE TAX Skat af årets resultat 2 -1.500.482 Tax on profit/loss for the year ÅRETS RESULTAT PROFIT FOR THE YEAR FORSLAG TIL RESULTATDISPONERING PROPOSED DISTRIBUTION OF PROFIT Overført resultat Accumulated profit I ALT TOTAL 14 BALANCE 31. DECEMBER BALANCE SHEET 31 DECEMBER AKTIVER Note ASSETS kr. DKK kr. DKK Andre anlæg, driftsmateriel og inventar Other plants, machinery, tools and equipment Materielle anlægsaktiver 3 Tangible fixed assets Lejedepositum og andre tilgodehavender Rent deposit and other receivables Finansielle anlægsaktiver 4 Financial fixed assets ANLÆGSAKTIVER FIXED ASSETS Råvarer og hjælpematerialer Raw materials and consumables Varebeholdninger Inventory Tilgodehavender fra salg og tjenesteydelser Trade receivables Igangværende arbejder for fremmed regning 5 Contract work in progress Udskudte skatteaktiver 0 Provision for deferred tax Andre tilgodehavender Other receivables Tilgodehavende selskabsskat 0 Receivables corporation tax Periodeafgrænsningsposter 0 Prepayments and accrued income Tilgodehavender Receivables Likvide beholdninger Cash and cash equivalents OMSÆTNINGSAKTIVER CURRENT ASSETS AKTIVER ASSETS 15 BALANCE 31. DECEMBER BALANCE SHEET 31 DECEMBER PASSIVER Note EQUITY AND LIABILITIES kr. DKK kr. DKK Selskabskapital Share capital Overført overskud -235.142 Retained earnings / (accumulated deficit) EGENKAPITAL 6 EQUITY Hensættelse til udskudt skat 0 Provision for deferred tax Andre hensatte forpligtelser 0 Other provisions for liabilities HENSATTE FORPLIGTELSER 0 PROVISION FOR LIABILITIES Ansvarlig lånekapital Subordinate loan capital Langfristede gældsforpligtelser 7 Long-term liabilities Gæld til pengeinstitutter 0 Bank debt Leverandører af varer og tjenesteydelser Trade payables Anden gæld Other liabilities Kortfristede gældsforpligtelser Current liabilities GÆLDSFORPLIGTELSER TOTAL LIABILITIES PASSIVER EQUITY AND TOTAL LIABILITIES Eventualposter mv. 8 Contingencies etc. Pantsætninger og sikkerhedsstillelser 9 Charges and securities Ejerforhold 10 Ownership Oplysning om usikkerhed ved indregning og måling 11 Information on uncertainty with respect to recognition and measurement 16 NOTER NOTES Note kr. DKK kr. DKK Personaleomkostninger 1 Staff costs Løn og gager Wages and salaries Pensioner Pensions Omkostninger til social sikring Social security costs Andre personaleomkostninger Other staff costs Skat af årets resultat 2 Tax on profit/loss for the year Beregnet skat af årets skattepligtige indkomst -104.174 0 Calculated tax on taxable income of the year Regulering af udskudt skat -271.000 Adjustment of deferred tax -271.000 Materielle anlægsaktiver 3 Tangible fixed assets Andre anlæg, driftsmateriel og inventar Other plants, machinery, tools and equipment Kostpris 1. januar 2013 Cost 1 January 2013 Tilgang Addition Kostpris 31. december 2013 Cost 31 December 2013 Afskrivninger 1. januar 2013 Amortisation 1 January 2013 Årets afskrivninger Depreciation Afskrivninger 31. december 2013 Depreciation 31 December 2013 Regnskabsmæssig værdi 31. december 2013 Carrying amount at 31 December 2013 17 NOTER NOTES Note Finansielle anlægsaktiver 4 Fixed asset investments Lejedepositum og andre tilgodehavender Rent deposit and other receivables Kostpris 1. januar 2013 Cost 1 January 2013 Tilgang Addition Kostpris 31. december 2013 Cost 31 December 2013 Regnskabsmæssig værdi 31. december 2013 Carrying amount at 31 December 2013 kr. DKK kr. DKK Igangværende arbejder for fremmed regning 5 Contract work in progress Der indregnes således: Igangværende arbejder for fremmed regning (aktiver) Contract work in progress Acontofaktueret -9.306.000 -3.482.564 Invioced on acount 18 NOTER NOTES Note Egenkapital Equity 6 Selskabs- kapital Overkurs ved emission Overført overskud I alt Share capital Share premium account Retained profit Total Egenkapital 31. december 2011 0 -2.780.281 -2.280.281 Equity 31 December 2011 Kapitalforhøjelse Capital increase Overførsel til/fra andre poster -1.000.000 - Transfers to/from other items Forslag til årets resultatdisponering Proposed distribution of profit Egenkapital 31.december 2012 0 -235.142 Equity 31 December 2012 Kapitalforhøjelse Capital increase Overførsel til/fra andre poster -37.500 Transfers to/from other items Forslag til årets resultatdisponering Proposed distribution of profit Egenkapital 31. december 2013 0 Equity 31 December 2013 Selskabskapitalen er forhøjet med 1.000 tkr. i marts 2012 og 37,5 tkr. i maj 2013. Selskabskapitalen består af 1.500.000 kapitalandele á nominelt DKK 1, der ikke er opdelt i aktie klasser. Der er i forbindelse med kapitaludvidelsen afholdt 3 tkr. i omkostninger til juridisk assistance. Selskabet har udstedt tegningsretter for i alt 75.000 stk. á nom. 1 kr. til kurs 2. De udstedte tegningsretter berettiger til tegning af en kapitalforhøjelse på op til nom. kr. 75.000. Udnyttelse af tegningsretten udløber i følge aftalen 1. maj 2015 The share capital has increased with DKK´000 1,000 i March 2012 and DKK´000 37.5 in May 2013. The share capital consist of 1,500,000 shares of a nominal value of DKK 1 and the shares is not divided into class of shares. In connection with the capital increase, there has incurred cost for legal assistance of DKK´000 3. The company has issued subscription rights, in total 75,000 rights in the denomination of DKK 1, at price 2. The subscription rights allow subscription of a capital increase of up to a nominal amount of DKK 75,000. The exercise of the subscription right expires on 1 May 2015 according to the agreement Langfristede gældsforpligtelser Long-term liabilities 7 1/1 2013 31/12 2013 Afdrag Restgæld gæld i alt gæld i alt næste år efter 5 år 1/1 2013 31/12 2013 Repayment Debt outstanding total liabilities total liabilities next year after 5 years Gældsbrev 0 0 Debt security 0 0 19 NOTER NOTES Note Eventualposter mv. Contingencies etc. 8 Gældsbrev Debt security 500 tkr. af den langfristede gældsforpligtelse skal tilbagebetales senest den 31. december 2016. 1.497 tkr. af den langfristede gældsforpligtelse skal efter den 31. december 2014 afvikles til kurs 150 og efter den 31. december 2015 til kurs 200 . DKK´000 500 of the long term debt is repayable by 31 December 2016.
